Order issued Octoher2    ,   2012




                                             In The
                                    Ltntrt   uf AppraI
                     fiffli     Jitrirt      nf Lrxa at Da11a
                                     No. 05-10-01 646-CV


LG INSURANCE MANAGEMENT SERVICES, L.P., LG BENEFIT PARTNERS, INC.,
 THOMAS J GEORGE AND ELIZABETH W WILMER, Appellants/Cross-Appellees

                                              V.

                        ARVII) L E ICK, Appellee/Cross-Appellant


                                          ORDER




     The Motion for Rehearing filed by appellee is hereby DENIED.




                                                      LANA MYERS
                                                      JUSTICE